DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite “the base”. This renders the claims indefinite, since “the base” lacks proper antecedent basis and is unclear (i.e. what exactly is “the base” referring to?). Appropriate correction is required. 
Claims 1 and 11 recite “the hollow 10accommodation holder”. This renders the claims indefinite, since “the hollow 10accommodation holder” lacks proper antecedent basis and is unclear. Examiner notes that “an 10accommodation holder” is previously recited in the claims, however, it is unclear if “the hollow 10accommodation holder” and “an 10accommodation holder” are intended to refer to the same structural elements. 
Claim 2 recites “the door leaf”. This renders the claim indefinite, since “the door leaf” lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claims 2-4 recite the phrases “at least one hetero magnetic 5element” and “multiple hetero magnetic elements”. This renders the claims indefinite, since a “hetero magnetic 5element” is unclear with respect to its intended meaning (i.e. what is a “hetero magnetic 5element”? What makes a magnetic element a “hetero magnetic 5element”?). Examiner notes that the term “hetero magnetic 5element” is not explicitly defined in the disclosure and is unclear with regard to its meaning. Appropriate correction is required. 
Claim 3 recites “herein the at least one magnetic element matches with the stop sheet”. This renders the claim indefinite, as it is unclear how the magnetic element would “match” the stop sheet (i.e. what exactly is being claimed by the phrase “herein the at least one magnetic element matches with the stop sheet”?). Appropriate correction is required.
Claim 3 recites “the at least one magnetic attraction metal” and “the at least one hetero magnetic element”. This renders the claim indefinite, since both of “the at least one magnetic attraction metal” and “the at least one hetero magnetic element” lack proper antecedent basis and are unclear. Appropriate correction is required. 
Claims 5-10 and 12 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE202013105930 in view of Rager-Frey (US 2015/0013232)
Regarding claims 1 and 11, as best understood, DE202013105930 discloses a threshold comprising: an accommodation holder (Figure 2, element 1), a stopper (Figure 2, element 3);  5the base including an open segment, a first groove (Figure 2, element 15), and a second groove (Figure 2, element 17), wherein the first groove includes a first opening defined on a top thereof, the second groove includes a second opening formed on a top thereof, and the first groove and the second groove are symmetrically formed inside the hollow 10accommodation holder; the stopper including a stop sheet (Figure 2, element 30), a first fixing fence (Figure 2, element 311), and a second fixing fence (Figure 2, element 313), wherein the first fixing fence and the second fixing fence extend from a bottom of the stop sheet respectively, and the stop sheet includes a trench (Figure 2, element 35) formed on the bottom thereof 15and configured to accommodate an actuation element; the stopper being connected in the accommodation holder so that the first fixing fence and the second fixing fence are movably received in the accommodation holder, and the stop sheet is adjacent to the open segment;  20wherein the first fixing fence is movably inserted into the first groove via   
DE202013105930 does not explicitly disclose a magnetic attraction threshold comprising: at least one magnetic element, and wherein the trench is configured to accommodate the at least one magnetic element. Rager-Frey, however, teaches that it is known in the art to configure a magnetic attraction threshold and door assembly comprising an accommodation holder (Figure 4, considered at least element 1), a stopper (Figure 4, considered combination of elements 5 and 6), and at least one magnetic attraction element or metal (Figure 4, considered magnetic portion of elements 5-6);  5the base including an open segment, a first groove (Figure 4, element 3), and a second groove (Figure 4, element 4), wherein the first groove includes a first opening defined on a top thereof, the second groove includes a second opening formed on a top thereof; the stopper being connected in the accommodation holder so that the first fixing fence and the second fixing fence are movably received in the accommodation holder, and the stop sheet is adjacent to the open segment;  20wherein a first fixing fence (Figure 4, considered portion of element 6 extending into element 4) is movably inserted into the first groove via the first opening, and a second fixing fence (Figure 4, considered portion of element 5 extending into element 3) is movably inserted into the second groove via the second opening. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold and door assembly of DE202013105930 to replace the motor-driven actuator with a magnetic actuator including door mounted magnets, as taught by Rager-Frey, as this would eliminate the need for a motorized actuator, which would 

Regarding claims 2 and 12, as best understood, DE202013105930 as modified by Rager-Frey for claim 1 above teaches wherein the magnetic attraction threshold is connected on a door which includes a door frame and the door leaf, wherein the door leaf is movably connected inside the door frame, the magnetic attraction threshold is connected with the door frame and the door leaf, and an interior of a bottom of the door leaf is connected with at least one magnetic attraction metal or at least one hetero magnetic element (See Rager-Frey Figure 4, elements 8 and 81).  
Regarding claim 3, as best understood, DE202013105930 as modified by Rager-Frey for claim 1 above teaches wherein the at least one magnetic element matches with the stop sheet and is a sole magnetic element accommodated in the trench, the at least one magnetic attraction metal is a sole magnetic attraction metal or the at least one hetero magnetic element is a sole hetero magnetic element so as to correspond to the sole magnetic element.  
Regarding claim 4, Although DE202013105930 in view of Rager-Frey does not explicitly teach wherein the at least one magnetic element is multiple magnetic 15elements, the multiple magnetic elements are separately mounted in the trench, and multiple magnetic attraction metals or multiple hetero magnetic elements are provided to correspond to the multiple magnetic elements respectively, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the at least one magnetic element is multiple magnetic 15elements, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Regarding claim 5, DE202013105930 discloses wherein the first opening has two first flanges symmetrically formed on an edge thereof, the second opening has two second flanges symmetrically formed on an edge thereof; the first fixing fence has a first T-shaped shoulder formed on a free end thereof, and the second fixing fence has a second T-sped shoulder formed on 25a free end thereof (See Figures 1-4).  
Regarding claim 6, DE202013105930 discloses wherein the trench has a slit extending from a bottom thereof, and the slit has a slot structure extending from the bottom of the trench.
Regarding claim 7, DE202013105930 discloses wherein the stopper is made of any one of non-magnetic metal, composite material, rubber, silicone, and plastic.  
Regarding claim 8-10, DE202013105930 as modified by Rager-Frey for claim 1 above teaches wherein the accommodation holder further includes a box structure formed from the bottom of the accommodation holder, and two 10sides of the box structure are connected with the first groove and the second groove respectively.  Examiner notes that the modification of DE202013105930 in view of the teachings of Rager-Frey would result in a much more compact accommodation holder without the need for the space required by the motorized lifting actuator (element 2). This would result in a structure such that the accommodation holder includes a box structure formed from the bottom of the accommodation holder, and two 10sides of the box structure are connected with the first groove and the second groove respectively (See DE202013105930 Figures 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634